Citation Nr: 1728647	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  12-34 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 60 percent for coronary artery disease.  

2.  Entitlement to an effective date prior to April 9, 2010, for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1969 to January 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in San Juan, the Commonwealth of Puerto Rico.  

In a March 2012 rating decision, the Veteran was awarded a TDIU, effective January 11, 2011.  An effective date of April 9, 2010 was subsequently awarded in a March 2013 Decision Review Officer decision.  

The issue of an initial rating in excess of 60 percent for coronary artery disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

The Veteran's application for VA compensation benefits was received on April 9, 2010; prior to that date, the Veteran had not been awarded service connection for any disability.  


CONCLUSION OF LAW

The criteria for an effective date prior to April 9, 2010 for the grant of a TDIU are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2016).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The current appeal is for an earlier effective date for the assignment of a TDIU.  Earlier effective date issues are generally considered to be "downstream" issues.  See 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises from receipt of a notice of disagreement).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held regarding such downstream elements as effective dates, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of NOD).  

With regard to the appeal for an earlier effective date, the Board finds that no VCAA notice is necessary because the earlier effective date issue depends exclusively on documents that are already contained in the record, and on the undisputed facts of the case.  As explained below, the earliest possible effective date has already been granted, that is, the date of receipt of the VA compensation claim on April 9, 2010.  See 38 C.F.R. § 3.157(a), (b)(1); 38 C.F.R. § 3.400(o) (providing effective date as the later of date of claim for increase or date entitlement to increase arose).  No additional development could alter the evidentiary or procedural posture of this case.  The Court has held that an appellant claiming an earlier effective date is not prejudiced by the failure to provide VCAA notice of the laws and regulations governing effective dates if, based on the undisputed facts of the case, entitlement to an earlier effective date is not shown as a matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 (2004).  In the absence of potential additional evidence, no notice is necessary.  See DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001) (VCAA notice is not required where there is no reasonable possibility that additional development will aid the claimant).

VA satisfied any duty to assist the Veteran in the development of the appeal.  As will be explained below, the law, and not the facts, is dispositive of the effective date in this case; therefore, the duty to assist imposed by the VCAA is not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also VAOPGCPREC 5-2004.  The notice and duty to assist provisions have no effect on an appeal where the law, and not the underlying facts or development of the facts, are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-43 (2002).

The Veteran contends that an effective date earlier than April 9, 2010 is warranted for the grant of a TDIU.  He asserts that an effective date in 2008 is warranted, as he retired from the post office that year.  The Board finds an effective date earlier than April 9, 2010 is not warranted for the grant of a TDIU because the Veteran did not have a service-connected disability prior to that date.

With respect to an earlier effective date, a TDIU is a form of increased rating claim, and, therefore, the effective date rules for increased compensation claims apply.  See Norris v. West, 12 Vet. App. 413, 420 (1999); Hurd v. West, 13 Vet. App. 449 (2000).  The effective date shall be the later of either the date of receipt of claim, or the date entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o).  An effective date for a claim for increase may also be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year from the date of claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1), (2).  Therefore, the ultimate question in determining the effective date for TDIU is when it was factually ascertainable that the service connected disabilities rendered a veteran unemployable.  

Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  TDIU may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In cases where a Veteran is unemployable by reason of service-connected disabilities but fails to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), the case should be submitted to the Director, Compensation and Pension Service for extraschedular consideration.  See 38 C.F.R. § 4.16(b).  

The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether an individual is unable to follow a substantially gainful occupation, VA must consider a number of factors, including the Veteran's level of education, special training, and previous work experience, but not his or her age or any impairment caused by non-service connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

Prior to April 9, 2010, the Veteran was not in receipt of service connection for any disability.  On that date, an informal service connection claim was received for multiple disabilities.  He was subsequently awarded service connection for coronary artery disease, an anxiety disorder, diabetes mellitus, residuals of a cerebral infarction, and diabetic neuropathy of the bilateral lower extremities, all effective from April 9, 2010.  Service connection was also awarded for diabetic nephropathy effective September 2, 2010, and for peripheral neuropathy of the upper extremities, effective February 21, 2012.  The Veteran has not appealed the effective dates of these service connection awards.  

Thus, even if it was factually ascertainable that the Veteran was unable to engage in gainful employment prior to April 9, 2010, a grant of TDIU can only be based on consideration of service-connected disabilities.  As the Veteran was not in receipt of service connection for any disability prior to April 9, 2010, there is no legal basis for assignment of an effective date for TDIU prior to that date.  As noted above, the effective date of an award of a TDIU shall be the later of either the date of receipt of claim, or the date entitlement arose; thus, as the Veteran's claim was filed on April 9, 2010 and no prior pending claim is of record, an effective date is not warranted and the appeal must be denied.  


ORDER

An effective date prior to April 9, 2010, for the award of a TDIU is denied.  


REMAND

The Veteran's representative asserts that the Veteran was last afforded a VA examination of his coronary artery disease in February 2012, over five years ago, and this disability has worsened since that time.  Where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See 38 U.S.C.A. § 5103A(d); Chotta v. Peake, 22 Vet. App. 80, 84 (2008).  

On remand updated VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran after March 2013.

2. Schedule the Veteran for a VA cardiovascular examination to assess the nature and severity of his coronary artery disease.  The Veteran must be scheduled for a METs test; failure to provide current METs will result in additional remands.  If the Veteran is medically unable to perform an exercise-based METs test, the examiner should state for the record.  The examiner should also discuss the presence and frequency of any episodes of congestive heart failure during the pendency of this appeal, as well as any other impairment resulting from the Veteran's service-connected coronary artery disease.  The rationale for any opinion provided must be stated for the record.  

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


